Title: Thomas Jefferson to Ferdinand R. Hassler, 25 December 1819
From: Jefferson, Thomas
To: Hassler, Ferdinand Rudolph


					
						Sir
						
							Monticello.
							Dec. 25 19.
						
					
					I have duly recieved your favor of the 10th tendering us the benefit of your acknoleged talents for the Mathematical professorship in the University we are establishing, and I regret that it’s unforwardness puts it out of my power to give you an answer of any decisive complexion. our buildings are as yet not half compleated; and it depends on our legislature, now in session whether we shall be able to finish them in 1. or 2. years more, or must be contented, with inadequate funds, to proceed at a snail’s pace, to their completion at the distance of some years. but until they are compleated our funds must be all devoted to that object.
					Dr Patterson was so kind as to send me, sometime ago, a list of Mathematical and Astronomical instruments procured by you in London for the U.S. for the purpose of their survey of the coast. as this object seems to be relinquished, they might possibly  be willing to cede these instruments at a reasonable price for our University. will you be so good as to inform me whether they remain uninjured, and what was the amount of their original cost, in the shop? you will much oblige me in so doing.
					I have been on a former occasion indebted to you for being instrumental in furnishing our neighboring town with the most skilful artist I have known in the line of watchmaker. mr Leschot is perfect in that artist art, is a most correct and excellent citizen, and I am glad to be able to assure you he is doing as well as himself wishes. I am confident that a silversmith of equal worth would find full employment in the same place. Accept the assurance of my great esteem & respect.
					
						
							Th: Jefferson
						
					
				